DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimers filed on 11/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10,633,716 and 10,604,814 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Jimenez, J., et al., “Blast Furnace Hot Metal Temperature Prediction through Neural Networks-Based Models”, ISIJ International, Received on June 26, 2003, pp. 573-580, Vol. 44, No. 3, June 4, 2004 which teaches receiving control variables including hot metal temperature (HMT) and using a time explicit model in which a neural network model is trained and then utilized to predict the current/future HMTs and Cantera, C., et al., “Predicción mediante redes neuronales de la temperatura de arrabio de un horno alto. Temperatura subyacente de arrabio”, Revista de Metalurgia, Received on October 4, 2000, pp. 243-248, Vol. 38, 2002 which teaches the interpolation of missing HMTs between two measured values. However, the prior art does not disclose, teach or suggest the claimed combination of generating HMT gradients and defining a causal relationship between the other state variables and the HMT gradients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796